DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the overall claims filed on 12/6/21 with the specific aspect related to the mathematical relationship have been further considered and do overcome the prior arts. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Herkenhoff on 2/4/2021.

(Currently amended) A method of managing an audio device, comprising the steps of:
detecting an audio device which comprises one or more of an audio input device which is a microphone or a sound emitting device;
analysing audio data associated with the audio device to identify it;
searching a data store for configuration data associated with the identified audio device; 
retrieving configuration data in relation to the identified audio device from the data store; and
processing the audio data based at least in part on the configuration data and to send instruction, wherein the processing and send the instruction to the audio device.

Claim 62, line 1 after “wherein”, delete/remove “the” and add/substitute with “an”.

Allowable Subject Matter
Claim(s) 58-60, 62-67, 69-79 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 270-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DISLER PAUL/Primary Examiner, Art Unit 2654